     Case 2:19-cv-02027-WBS-AC Document 33 Filed 03/13/20 Page 1 of 5


 1   LAW OFFICES OF RICHARD PACHTER
     Richard Pachter (SBN 120069)
 2   555 University Avenue, Suite 200
     Sacramento, CA 95825
3    Telephone: (916) 485-1617
     Facsimile: (916) 379-7838
 4     richard@pachterlaw.com
 5   Attorney for Defendant JUSTIN KURAITIS
 6
 7                   IN THE UNITED STATES DISTRICT COURT FOR THE
 8                            EASTERN DISTRICT OF CALIFORNIA
 9   VERONICA BRILL, et al.,                         Case No. 19-cv-2027 MCE-AC
10                        Plaintiffs,                NOTICE OF MOTION AND MOTION TO
                                                     DISMISS; JOINDER IN MOTION TO
11          v.                                       DISMISS OF KINGS’ CASINO, LLC
12   MICHAEL L. POSTLE, et al.                       Date: April 16, 2020
                                                     Time: 2:00 p.m.
13                        Defendant.                 Judge: Hon. Morrison C. England, Jr.
14                                                   Complaint Filed: October 8, 2019
15
16          PLEASE TAKE NOTICE that on April 16, 2020, or as soon thereafter as the
17   motion may be heard in Courtroom 7 of the Robert T. Matsui United States Courthouse,
18   located at 501 I Street, Sacramento, CA 95814, pursuant to Federal Rules of Civil
19
     Procedure 9(b) and 12(b)(6), defendant Justin F. Kuraitis will and hereby does move to
20
     dismiss the Complaint filed by plaintiffs Veronica Brill et al. on October 8, 2019 (ECF
21
     No. 1) for failure to state a claim upon which relief may be granted and for failure to
22
     allege claims of fraud and misrepresentation with the requisite particularity.1 This
23
24   motion is based upon this Notice of Motion, Motion, and Joinder in the Notice of Motion

25   and Motion to Dismiss filed by Kings’ Casino, LLC , dba Stones Gambling Hall

26   (“Stones’), the Memorandum of Points and Authorities accompanying this Notice of
27
28

     DEFENDANT JUSTIN KURAITIS’ MOTION TO DISMISS
     Case 2:19-cv-02027-WBS-AC Document 33 Filed 03/13/20 Page 2 of 5


 1   Motion and Motion, the Memorandum of Points and Authorities accompanying Stones’
 2   Notice of Motion and Motion, all pleadings and evidence on file in this matter, oral
3
     argument of counsel, and such other materials and argument as may be presented in
 4
     connection with the hearing of the Motion. Kuraitis expressly relies upon and joins in
 5
     the Motion to Dismiss filed by Stones, which is adopted and incorporated herein by
 6
     reference pursuant to Federal Rule of Civil Procedure 10(c).
 7
     Dated: March 13, 2020
 8
 9
                                               By:/s/ Richard Pachter
10                                                    RICHARD PACHTER
                                               Attorney for Defendant Justin F. Kuraitis
11
12
13
14
15
16
17
18

19
20
21
22
23
24
25
26

27   1
      Kuraitis is setting this Motion and Joinder for hearing on the same day noticed by
     Defendant Kings Casino, LLC. (ECF No. 31) but understands that the Court has
28   vacated the hearing on that matter. (ECF No. 32).
                                                                                              ii
     DEFENDANT JUSTIN KURAITIS’ MOTION TO DISMISS
     Case 2:19-cv-02027-WBS-AC Document 33 Filed 03/13/20 Page 3 of 5


 1                     MEMORANDUM OF POINTS AND AUTHORITIES
 2            This case arises out of plaintiffs’ complaints about how they fared in poker games
3    played at, and broadcast on-line by, Kings Casino, LLC, dba Stones Gambling Hall
 4
     (“Stones”). Plaintiffs allege that one of the other participants in these games, defendant
 5
     Michael Postle, somehow cheated during these games. Without specifying whether
 6
     each plaintiff played against Mr. Postle, when they played against Mr. Postle or what
 7
     sums (if any) they lost to Mr. Postle, plaintiffs not only seek to hold Mr. Postle
 8
 9   responsible for their unspecified alleged gambling losses, but have also sued Stones

10   and Justin Kuraitis, a mid-level employee of Stones, who served as the Director of

11   Stones Live Poker. (ECF 1, paragraph 49).
12            Justin Kuraitis hereby joins in Stones’ Motion to Dismiss, ECF 31, which is
13
     adopted and incorporated by reference herein under Federal Rule of Civil Procedure
14
     10(c). Mr. Kuraitis is named as a defendant in three claims: (1) Claim Three for
15
     Negligent Misrepresentation, (2) Claim Six for Negligence, and (3) Claim Eight for
16
     Fraud.
17
18            Stones’ Motion to Dismiss demonstrates numerous reasons why each of these

19   three claims should be dismissed and Mr. Kuraitis joins in each of those arguments and

20   adopts Stones’ Motion to Dismiss and the arguments and authority cited therein as

21   though fully set forth herein.
22            As Stones’ Motion to Dismiss shows, California law precludes each of these
23
     claims because alleged gambling losses are not recoverable, both because such losses
24
     are speculative and because lawsuits to recover such damages are barred by long-
25
     standing California public policy. ECF 31, at 5-8.
26
              Stones’ Motion to Dismiss further establishes that the negligence-based claims
27
28   fail because Stones did not have a duty to protect plaintiffs from gambling losses to Mr.

                                                                                                 1
     DEFENDANT JUSTIN KURAITIS’ MOTION TO DISMISS
     Case 2:19-cv-02027-WBS-AC Document 33 Filed 03/13/20 Page 4 of 5


 1   Postle. Plaintiffs’ complaint nowhere alleges that Mr. Kuraitis, a mid-level employee of
 2   Stones, owed them any such legal duty.2 While plaintiffs’ pleading failure alone justifies
3
     dismissal of the negligence-based claims against Mr. Kuraitis, Stones’ Motion to
 4
     Dismiss demonstrates that plaintiffs’ cannot cure this pleading deficiency pursuant to
 5
     the economic loss rule. ECF 31, at 8-13. Plaintiffs’ relationships with Stones cannot
 6
     give rise to a negligence claim for the reasons set forth in Stones’ Motion to Dismiss,
 7
 8   and their relationships with Mr. Kuraitis are even more attenuated. Mr. Kuraitis did not

 9   sponsor the games, was not the proprietor offering the games, was not a player in the

10   games, did not have any economic interest in the outcome of the games, and under
11   California law had no legal duty to protect plaintiffs from losing in poker games.
12          Three plaintiffs, Ms. Brill, Ms. Mills and Mr. Goone (the “Stone Fraud Victims”),
13
     allege a fraud claim against Mr. Kuraitis (and Stones). ECF 1, paragraph 147. Once
14
     again, Stones’ Motion to Dismiss demonstrates that this claim must be dismissed for
15
     additional reasons including the failure to allege fraud with the requisite specificity under
16
     the Federal Rules of Civil Procedure. ECF 31, at 13-15. While these three plaintiffs
17
18   make unspecified and conclusory allegations about the purported fraud, none allege

19   when they supposedly spoke to Mr. Kuraitis, what was said, whether (and when) any of

20   them ever played with Mr. Postle after such conversations, and whether (and how
21   much) any of them supposedly lost in poker games to Mr. Postle after they spoke with
22
     Mr. Kuraitis. As such, plaintiffs’ complaint does not provide Mr. Kuraitis with fair notice
23
     of the fraud claim against him and the grounds upon which it rests.
24
            Just as notably, none of these three plaintiffs allege that they justifiably or
25
26
     2
       Instead, plaintiffs artfully allege that Mr. Kuraitis has a “duty to ensure the game was
27   carried out in a manner reasonably free of cheating.” ECF 1, paragraph 134. In order to
     state negligence-based claims, however, plaintiffs must allege that Mr. Kuraitis owed a
28   duty to plaintiffs, not to “the game.” See, e.g., ECF 31, p. 8.
                                                                                                2
     DEFENDANT JUSTIN KURAITIS’ MOTION TO DISMISS
     Case 2:19-cv-02027-WBS-AC Document 33 Filed 03/13/20 Page 5 of 5


 1   reasonably relied upon the (unspecified) statements from Mr. Kuraitis. Indeed, given
 2   their allegation that a review of the public “cumulative footage of Mr. Postle’s play . . .
3
     would have revealed cheating to be rampant” and that any “putative investigation . . .
 4
     would have revealed cheating,” ECF 1 at paragraph 149, the Stone Fraud Plaintiffs
 5
     cannot allege that they reasonably relied upon the unspecified statements from Mr.
 6
     Kuraitis.
 7
 8          Finally, Mr. Kuraitis joins in Stones’ motion to dismiss the negligent

 9   misrepresentation claim (Claim Three) on the additional grounds set forth at pages 16 to

10   18 of Stones’ Motion to Dismiss.
11
12
13
14   Dated: March 13, 2020                      By:/s/ Richard Pachter
                                                       RICHARD PACHTER
15                                              Attorney for Defendant Justin F. Kuraitis
16
17
18

19
20
21
22
23
24
25
26

27
28
                                                                                                   3
     DEFENDANT JUSTIN KURAITIS’ MOTION TO DISMISS
